Citation Nr: 1758296	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

In August 2016, the Board remanded the claim for further development, along with claims for service connection for left and right shoulder disabilities.  In April 2017, the Board again remanded the claim for service connection for hypertension, and denied the claims for left and right shoulder disabilities.  In July 2017, the Veteran filed a motion for reconsideration of the denials.  That matter will be addressed separately from the issue decided herein.


FINDING OF FACT

Hypertension is associated with the Veteran's service.


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Certain chronic diseases (to include hypertension) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for hypertension).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2017).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends he has hypertension related to service, to include due to Agent Orange exposure while serving in the Republic of Vietnam.

It is not in dispute that the Veteran served in Vietnam, and is entitled to a presumption that he was exposed to herbicides therein.  The regulations; however, do not provide presumptive service connection for hypertension based on exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309 (2017).  Accordingly, presumptive service connection for hypertension is not warranted.  Notwithstanding, the Board will still consider whether the Veteran is entitled to service connection for hypertension on a direct basis.

The claims file contains both positive and negative opinions.  Based on the rationale contained in the positive opinions of record, the Board has sought by way of two remands an opinion that considers the correct factual background and provides a complete rationale.  The last remand directed the examiner specifically address whether the Veteran's hypertension is due to the conceded herbicide exposure.  The May 2017 addendum opinion indicates that the examiner accessed VA materials and found that hypertension has not been associated with herbicide agent exposure.  

This opinion is not based on the examiner's own judgment and knowledge and is of no probative value and it merely cites, essentially, to hypertension not being presumptive by operation of law.  Considering the evidence of record, the Board finds there is not a basis for remanding this appeal for a third time; considering the positive evidence of record, the Board carefully considers the duty to resolve reasonable doubt in the Veteran's favor and on this basis grants service connection for hypertension.
ORDER

Entitlement to service connection for hypertension is granted.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


